DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotou et al. (# US 2013/0176369).
Gotou et al. discloses:
1. A method for applying an image onto a recording medium ([0309]-[0315]; figure: 1-6), the method comprising the steps of: 

2. The method according to claim 1, wherein the coating composition is a reaction liquid, the method further comprising the step of: 
b. Applying an ink composition onto the recording medium (element: 3, figure: 1-6), wherein the ink composition comprises a colorant ([0027]; [0063]-[0068][0297]). 
3. The method according to claim 1, wherein the cationic polymer is a diallyldimethylammoniumchloride polymer ([0158]; [0281]; [0373]). 
4. The method composition according to claim 3, wherein the molecular weight (Mw) of the cationic polymer is in the range of 300 000 g/mole to 600 000 g/mole ([0222]). 
5. The method according to claim 1, wherein the anionic surfactant is selected from at least one from the group consisting of a sulfosuccinate surfactant and an alkyl sulfate ([0095]; [0195]; [0231]). 
6. The method according to claim 1, wherein the coating composition is a reaction liquid (pretreatment liquid; [0278]-[0279]). 
7. A method for preparing an aqueous ink jet coating composition (see Examples; [0350]-[0353]), the method comprising the steps of: 
a. Providing an aqueous medium;
b. Providing a cationic polymer; 
c. Providing an anionic surfactant; 
d. Mixing the components (see Examples; [0350]-[0353]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ohshima et al. (# US 8845091) discloses a printing medium including at least base paper and a coating layer, wherein the coating layer is directly formed on the base paper by a cast coating method using a coating liquid, which contains kaolin and amorphous silica and contains the amorphous silica in an amount of 3% by mass to 20% by mass (see Abstract).

(2) Ohshima et al. (# US 2009/0291213) discloses an inkjet recording method including: flying ink by application of stimulation to the ink to form an image on a recording media, wherein the recording media has at least one barrier layer of 10 m or less in thickness on at least one surface of a substrate comprising a cellulose pulp, the barrier layer contains 30% by mass or more of an inorganic pigment with a refraction index of 1.5 or less other than alumina, and the content of pigment with a refraction index of less than 1.5 in the barrier layer is 10% by mass or less, wherein the ink contains either a pigment or colored fine particle as coloring material, and a coloring material fixing constituent, and the surface tension of the ink is 25 mN/m or less, and the total amount of the ink on the recording media is 15 g/m2 or less (see Abstract).



(4) Gotou et al. (# US 2015/0035896) discloses an inkjet recording method including applying stimuli to inkjet recording ink to make the ink jet onto recording medium, wherein the recording medium includes support, and surface layer provided on at least one surface of the support, where transfer amount of pure water with contact time of 100 ms determined by measuring the surface of the recording medium to which the surface layer is provided by dynamic scanning absorptometer is 1 to 10 mL/m.sup.2, the recording medium is surface-treated through corona discharge or plasma treatment, the ink contains water-dispersible colorant, organic solvent, surfactant, and water, the organic solvent contains at least one polyhydric alcohol having equilibrium moisture content of 30% by mass or greater at 23.degree. C. and 80% RH, and dynamic surface tension of the ink, as measured by maximum bubble pressure method with surface lifetime of 15 ms, is 35 mN/m or lower at 25.degree. C (see Abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853